Exhibit 10.16

 

USA TRUCK, INC.

2014 OMNIBUS INCENTIVE PLAN

 

 

AWARD NOTICE

 

 

 

GRANTEE:

   

 

TYPE OF AWARD:

   

 

NUMBER OF TIME-VESTED RESTRICTED SHARES ("TIME-VESTED SHARES"):

   

 

NUMBER OF PERFORMANCE-VESTED RESTRICTED SHARES ("PERFORMANCE-VESTED SHARES"):

   

 

DATE OF GRANT:

   

 

 

1.     Grant of Restricted Stock. This Award Notice (this "Award Notice") serves
to notify you that USA Truck, Inc., a Delaware corporation (the “Company”),
hereby grants to you, under the Company’s 2014 Omnibus Incentive Plan (the
“Plan”), a Restricted Stock Award (the “Award”), on the terms and conditions set
forth in this Award Notice and the Plan, of the number of Time-Vested Shares and
Performance-Vested Shares set forth above (“Restricted Shares”) of the Company’s
Common Stock, par value $0.01 per share (the “Common Stock”), set forth above. A
copy of the Plan is available from the Company’s Chief Financial Officer upon
request. You should review the terms of this Award Notice and the Plan
carefully.

 

2.      Restrictions and Vesting. Subject to the terms and conditions set forth
in this Award Notice, the Restricted Shares will vest as follows:

 

(a)     The Time-Vested Shares (with fractional shares rounded to the nearest
whole share unless the aggregate vested Restricted Shares would be higher than
Restricted Shares covered by this Award, in which case such fractional share
will be rounded down) will vest as provided on Schedule A until all such
Time-Vested Shares have vested, if (and only if) you are continuously employed
by the Company or a subsidiary of the Company (a "Subsidiary") from the date
hereof through each vesting date set forth in Schedule A.

 

(b)     The Performance-Vested Shares will vest in accordance with the terms on
Schedule A.

 

3.     Additional Vesting Matters. Subject to Section 4, any Restricted Shares
that do not vest as a result of your failure to have been continuously in the
employment or service of the Company or a Subsidiary from the date of grant
until the vesting dates will automatically be forfeited on the date your
employment is terminated without any obligation of the Company to pay any amount
or deliver any Restricted Shares to you or to any other person or entity.

 

 
 

--------------------------------------------------------------------------------

 

  

4.     Effect of Retirement, Death, or Disability. In the event of your
retirement with the consent of the Committee, death, or disability (as defined
in Section 22(e) of the Code) prior to the complete vesting of the Award:

 

(a)     Any Time-Vested Shares not vested at the time of such retirement, death,
or disability will be deemed forfeited upon such retirement, death, or
disability; and

 

(b)     The Performance-Vested Shares attributable to a Performance Period
during which such retirement, death, or disability occurred will vest following
the Performance Period during which such retirement, death, or disability
occurred if (and only if) the Performance Goal (as defined in Schedule A) has
been satisfied for such Performance Period, and the Committee has certified such
satisfaction; provided, that the number of Performance-Vested Shares will be
reduced proportionately for the number of days remaining in such Performance
Period during which such retirement, death, or disability occurred as compared
to the total number of days in such Performance Period. Performance-Vested
Shares in respect of any Performance Period subsequent to the Performance Period
in which such retirement, death, or disability occurred will be deemed forfeited
upon such retirement, death, or disability.

 

The term "retirement" as used in this Award Notice means (i) at the date of such
retirement you are at least sixty-two (62) years of age, (ii) at the date of
such retirement you have had at least five (5) years of service to the Company
or a Subsidiary, and (iii) following retirement you do not provide any
employment, consulting, agent, or independent contractor services to any person
or entity (other than consulting services provided to the Company or a
Subsidiary) of any material nature, as determined in the sole discretion of the
Committee either at the time of retirement or thereafter through any vesting of
an Award.

 

5.     Effect of Change In Control.

 

(a)     In General. Upon the occurrence of a Change In Control (as defined
below), any unvested portion of the Restricted Shares will immediately vest as
follows:

 

 

(i)

With respect to any unvested portion of the Time-Vested Shares, such unvested
Time-Vested Shares will vest [                ].

 

 

(ii)

With respect to any unvested portion of the Performance-Vested Shares, all such
unvested Performance-Vested Shares will vest [                 ].

 

(b)      “Change In Control” Defined. The term “Change In Control” shall mean
the occurrence of any of the following:

 

(i)      Any “Person” as defined in Section 3(a)(9) of the Exchange Act, and as
used in Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act (but excluding the Company and any employee
benefit plan sponsored or maintained by the Company (including any trustee of
such plan acting as trustee)), directly or indirectly, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities (other than indirectly as a result of the Company’s
redemption of its own securities); or 

 

 
2

--------------------------------------------------------------------------------

 

 

(ii)      The consummation of any merger or other business combination of the
Company, a sale of more than 50% of the Company’s assets, the liquidation or
dissolution of the Company or any combination of one or more of the foregoing
transactions (the “Transactions”) other than a Transaction immediately following
which either (x) the stockholders of the Company and any trustee or fiduciary of
any Company employee benefit plan immediately prior to the Transaction own more
than 50% of the voting power, directly or indirectly, of (A) the surviving
corporation in any such merger or other business combination; (B) the purchaser
of or successor to the Company’s assets; (C) both the surviving corporation and
the purchaser in the event of any combination of Transactions; or (D) the parent
company owning 100% of such surviving corporation, purchaser or both the
surviving corporation and the purchaser, as the case may be ((A), (B), (C) or
(D), as applicable, the “Surviving Entity”) or (y) the Incumbent Directors, as
defined below, shall continue to serve as a majority of the board of directors
of the Surviving Entity without an agreement or understanding that such
Incumbent Directors will later surrender such majority; or

 

(iii)     Within any twenty-four (24)-month period, the individuals who were
directors immediately before the beginning of such period (the “Incumbent
Directors”) shall cease (for any reason other than death) to constitute at least
a majority of the Board or the board of directors of any successor to the
Company, including any Surviving Entity. For this purpose, any director who was
not a director at the beginning of such period shall be deemed to be an
Incumbent Director if such director was elected to the Board by, or on the
recommendation of, or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors (so long as such director was not
nominated by a Person who commenced or threatened to commence an election
contest or proxy solicitation by or on behalf of a Person (other than the Board)
or who has entered into an agreement to effect a Change in Control or expressed
an intention to cause such a Change in Control).

 

(c)      “Permitted Holder” Defined. The term “Permitted Holder” means: (i) the
Company or a Subsidiary, or (ii) any employee benefit plan sponsored by the
Company or a Subsidiary.

 

6.      Book-Entry Registration. The Restricted Shares initially will be
evidenced by book-entry registration only, without the issuance of a certificate
representing the Restricted Shares.

 

7.      Issuance of Shares. Subject to Sections 8 and 13 of this Award Notice,
upon the vesting of any Restricted Shares pursuant to this Award Notice, the
Company will issue a certificate or do book entry registration representing such
vested Restricted Shares as promptly as practicable following the date of
vesting. The Restricted Shares may be issued during your lifetime only to you,
or after your death to your designated beneficiary, or, in the absence of such
beneficiary, to your duly qualified personal representative.

 

8.     Withholding. You will pay to the Company or a Subsidiary, or make other
arrangements satisfactory to the Company regarding the payment of, any federal,
state, or local taxes of any kind required by applicable law to be withheld with
respect to the Restricted Shares awarded under this Award Notice. Your right to
receive the Restricted Shares under this Award Notice is subject to, and
conditioned on, your payment of such withholding amounts.

 

9.      Nonassignability. The Restricted Shares and the right to vote such
shares and to receive dividends thereon, may not, except as otherwise provided
in the Plan, be sold, assigned, transferred, pledged, or encumbered in any way
prior to the vesting of such shares, whether by operation of law or otherwise,
except by will or the laws of descent and distribution. After vesting, the sale
or other transfer of the shares of Common Stock will be subject to applicable
laws and regulations under the Exchange Act.

 

10.      Rights as a Stockholder; Limitation on Rights. Unless the Award is
cancelled or forfeited as provided in Section 3, 4, or 5 of this Award Notice,
prior to the vesting of the Restricted Shares, you will have all of the other
rights of a stockholder with respect to the Restricted Shares so awarded,
including, but not limited to, the right to receive such cash dividends, if any,
as may be declared on such shares from time to time and the right to vote (in
person or by proxy) such shares at any meeting of stockholders of the Company,
provided, with respect to any Performance-Vested Shares, you will have such
rights only with respect to the target number of such Performance-Vested Shares
as determined in accordance with Schedule A (without regard to any minimum or
maximum number of such Performance-Vested Shares that may potentially vest upon
the level of achievement of the Performance Goal). Neither the Plan, the
granting of the Award, nor this Award Notice gives you any right to remain in
the employment of the Company or a Subsidiary.

 

 
3

--------------------------------------------------------------------------------

 

 

11.     Obligation to Maintain Stock Ownership. Your ability to dispose of
Restricted Shares after vesting may be limited by stock ownership guidelines
adopted by the Company for certain officers and key employees, and the Company
is authorized to place a restrictive legend on such shares, issue stop-transfer
instructions to the transfer agent, or take such other actions as may be
advisable, in the Committee’s sole discretion, to enforce such ownership
guidelines. Please determine whether you are subject to the guidelines and how
many Restricted Shares may be disposed of prior to attempting to dispose of any
shares.

 

12.      Rights of the Company and Subsidiaries. This Award Notice does not
affect the right of the Company or a Subsidiary to take any corporate action
whatsoever, including without limitation its right to recapitalize, reorganize,
or make other changes in its capital structure or business, merge or
consolidate, issue bonds, notes, shares of Common Stock, or other securities,
including preferred stock, or options therefor, dissolve or liquidate, or sell
or transfer any part of its assets or business.

 

13.      Restrictions on Issuance of Shares. If at any time the Company
determines that the listing, registration, or qualification of the Restricted
Shares upon any securities exchange or quotation system, or under any state or
federal law, or the approval of any governmental agency, is necessary or
advisable as a condition to the issuance of a certificate representing any
vested Restricted Shares, such issuance may not be made in whole or in part
unless and until such listing, registration, qualification, or approval will
have been effected or obtained free of any conditions not acceptable to the
Company.

 

14.      Plan Controls; Definitions. The Award is subject to all of the
provisions of the Plan, which is hereby incorporated by reference, and is
further subject to all the interpretations, amendments, rules, and regulations
that may from time to time be promulgated and adopted by the Committee pursuant
to the Plan. Except as set forth in the last sentence of this Section 14, in the
event of any conflict among the provisions of the Plan and this Award Notice,
the provisions of the Plan will be controlling and determinative. The
capitalized terms used in this Award Notice and not otherwise defined herein are
defined in the Plan.

 

15.      Amendment. Except as otherwise provided herein or by the Plan, the
Company may only alter, amend, or terminate this Award with your consent.

 

16.      Governing Law. This Award Notice will be governed by and construed in
accordance with the laws of the State of Delaware, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.

 

17.      Notices. All notices and other communications to the Company required
or permitted under this Award Notice will be written, and will be either
delivered personally or sent by registered or certified first-class mail,
postage prepaid and return receipt requested addressed to the Company’s office
at 3200 Industrial Park Road, Van Buren, Arkansas 72956, Attention: Chief
Financial Officer. Each such notice and other communication delivered personally
will be deemed to have been given when delivered. Each such notice and other
communication delivered by mail will be deemed to have been given when it is
deposited in the United States mail in the manner specified herein, and each
such notice and other communication delivered by facsimile or electronically
will be deemed to have been given when it is so transmitted and the appropriate
confirmation is received.

 

* * * * * * * * * *

 

 
4

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGEMENT

 

The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that
this Award Notice and the Plan set forth the entire understanding between him or
her and the Company regarding the restricted stock granted by this Award Notice
and that this Award Notice and the Plan supersede all prior oral and written
agreements on that subject.

 

Dated: _______________, 2015

 

   

Grantee:

                           

USA Truck, Inc.

                   

By:

     

Name:

     

Title:

 

 

 

 
5

--------------------------------------------------------------------------------

 

 

Schedule A

 

 

 

 

6